Citation Nr: 0122833	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  95-05 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2000 the Board issued a decision in this appeal.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001 the 
Court granted Appellee's Motion Unopposed Motion for Remand 
and vacated the Board's August 2000 decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues adjudicated herein has been 
obtained.  

2.  The RO denied entitlement to service connection for a 
right knee disability when it issued an unappealed rating 
decision in November 1980.  

3.  The evidence submitted since the November 1980 rating 
decision is new and it bears directly and substantially upon 
the issue at hand, and in connection with the evidence 
previously of record, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  




4.  A preexisting right knee disability was not noted at the 
time of entry into active service and the veteran is presumed 
to have been in sound condition.  

5.  The veteran sustained a right knee injury during active 
service and the evidence is at least evenly balanced as to 
whether the current right knee disability is due to the 
inservice injury.  

6.  Prior to November 7, 1996, PTSD considerably impaired the 
veteran's ability to establish or maintain effective or 
favorable relationships, and resulted in considerable 
industrial impairment of reliability, flexibility and 
efficiency levels.  

7.  Prior to November 7, 1996, PTSD did not severely impair 
the veteran's ability to establish and maintain effective or 
favorable relationships or cause severe impairment in the 
ability to obtain or retain employment. 

8.  Since November 7, 1996, PTSD has caused occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships.  

9.  Since November 7, 1996, PTSD has not caused occupational 
and social impairment with deficiencies in most areas due to 
such symptoms, or an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1980 rating 
decision wherein the RO denied service connection for a right 
knee disability is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(d) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).  


2.  A right knee disability was incurred during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. § 3.303 
(2000).  

3.  The criteria for an initial 50 percent evaluation for 
PTSD, but no greater, have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996)) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were amended to implement 
the provisions of VCAA.  The amendments pertaining to new and 
material evidence, however, are only applicable to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the August 1994 
Statement of the Case, the November 1994 Statement of the 
Case, the October 1999 Supplemental Statement of the Case and 
the February 2000 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The veteran has 
provided written statements and evidence in support of his 
claims and he testified at a personal hearing.  



The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  The RO has obtained VA 
outpatient treatment records and the veteran has undergone VA 
examinations.  

The record contains sufficient evidence to make a decision on 
these claims.  There is no reasonable possibility that 
assistance in obtaining a medical opinion would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by the new law.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that he will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Service Connection

Factual Background

The evidence which was of record prior to the November 1980 
rating decision wherein the RO denied entitlement to service 
connection for a right knee disability is reported in 
pertinent part below.

Service medical records show that the veteran's knees were 
normal at the time of his pre-induction examination in 
November 1966.  There was no tenderness, effusion, or 
instability of the right knee and there was normal range of 
motion.  No abnormal findings were indicated.  The veteran 
reported a trick or locked knee by history.  He specified 
that there was occasional swelling of the right knee.  

A notation on the examination report states that in "July 
12/67" both knees were examined and found to be normal.  
There was no evidence of internal derangement.

A private physician submitted a letter to the veteran's Draft 
Board in June 1967 stating that he had been seen on two 
occasions in May 1967 for a mild cartilage strain.  

In November 1967 the veteran was seen for complaints of pain 
in the right knee.  He reported some kind of significant 
event or trauma at age 12.  After x-rays and examination a 
diagnosis was made of bilateral chondromalacia, existed prior 
to service, suspected not confirmed.  Later that month it was 
determined that no profile was needed.  He was returned to 
duty.  However, he was advised not to engage in certain 
activities including squat jumps and deep knee bends.  

On the May 1969 discharge examination the legs were reported 
to be normal.  The veteran reported a history of a trick or 
locked knee.  The examination made a notation of knee pain, 
asymptomatic.  

In August 1970 a diagnosis was made of questionable 
chondromalacia with a possible medial meniscus injury to the 
right knee.  He was admitted for hospitalization for an 
arthrotomy and medial meniscectomy of the right knee.  The 
diagnosis was knee derangement on the right side with 
flattening of both condyles of femur/osteochondritis.

A history report from the same physician, apparently from the 
August 1970 admission noted that the veteran was admitted for 
a right knee arthrotomy.  By history the veteran reported 
that he was about 11 years old when he injured his right knee 
playing football.  Since then he had had a history of right 
knee joint pain from time to time.  The pain reportedly had 
been getting worse recently.

Private medical records from August 1970 noted treatment for 
a question of chondromalacia and a medial meniscus injury of 
the right knee.  A part of the history was scratched out.

These same records showed recuperation, physical therapy, and 
follow-up visits of the knee through November 1970 when the 
veteran was discharged from care with full range of motion 
and good quadriceps strength.

Additional medical records showed treatment of left knee 
pain, diagnosed as a possible medial meniscus injury of the 
left knee in December 1974.  He was released to regular work 
duties in March 1975.  

Private medical records from August 1978 noted right knee 
pain since June 1978.  He reported a swimming accident.  The 
diagnosis was chondromalacia of the right patella. He 
underwent an arthrotomy with debridement in October 1978.  
Records from November 1978 and December 1978 noted physical 
therapy and follow-up of the right knee.

A VA examination was conducted in October 1980.  In relevant 
part a diagnosis was made of symptomatic, mild, chronic 
postoperative residuals of a medial meniscectomy and shaving 
of the patella.  

The veteran reported an injury to the knee in November 1967 
while on field training at Fort Sam Houston, Texas.  He 
reported that he was told that he would need surgery, but was 
scheduled to go to Vietnam, and that the surgery could be 
conducted there.  He reported that due to pain and locking of 
the right knee a medial meniscectomy was performed in 
August 1970.

The veteran stated that he experienced a recurrence of right 
knee pain about three years later, and another arthrotomy of 
the right knee was accomplished in October 1978.  He reported 
right knee aching with prolonged standing and walking.

In a November 1980 rating decision, the RO denied service 
connection for a right knee disability.  The RO determined 
that the veteran's right knee disability existed prior to 
active service and did not increase in severity during active 
service.  The RO notified the veteran of that decision by 
letter dated December 31, 1980.  The veteran did not appeal 
and that decision became final.  38 U.S.C.A. §§ 5104, 5108, 
7105(d); 38 C.F.R. §§ 3.104(a), 20.1103.

The evidence that was added to the record subsequent to the 
November 1980 rating decision is reported in pertinent part 
below.

Duplicates of the previously submitted private medical 
records were received.  It is noted that a copy of an August 
1970 record shows text that was scratched out when the 
document was previously submitted.  In pertinent part, the 
veteran reported knee problems since age 11.  

Private medical records from October 1985 to January 1986 
showed that arthroscopic surgery was performed on the 
veteran's right knee, after which he underwent follow-up care 
and physical therapy.  The postoperative diagnosis was 
osteoarthritis of the right knee.  The veteran reported a 
long history of knee problems dating to 1970 when he 
underwent a medial meniscectomy, followed by a shaving of the 
patella and medial femoral condyle in 1978.  He was admitted 
because of continuing complaints.

A 1988 bone scan noted an impression of degenerative changes, 
otherwise normal.

Private X-rays and a magnetic resonance imaging test (MRI) of 
the knee from 1993 noted arthritic changes and other 
abnormalities of the right knee.  Associated records noted 
that the veteran was admitted for a total knee replacement.  

According to the admitting report he had been under care for 
the right knee since 1985, and at that time reported a prior 
shaving of the patella and medio-femoral condyle in 1978, and 
a right medial meniscectomy in 1970.

Postoperative physical therapy reports through February 1994 
note that the veteran reported no apparent related 
precipitating incident or injury.  The onset was described as 
insidious.

In a statement dated in June 1994 the veteran reported that 
during his sixth week of training on maneuvers at Camp 
Bullis, Texas, he injured his right knee.  He reported that 
there was swelling and locking, and after workup it was 
determined that he was in need of surgery because of a 
severely strained and possibly torn cartilage.  However the 
physicians determined that the surgery could wait until he 
arrived in Vietnam.

On a VA psychiatric examination in June 1994 the veteran 
reported a history of an injury to the right knee in service.

The veteran submitted private medical records from May 1957 
to March 1966, and from June 1970 to December 1988.  These 
show treatment starting at age 9.  He appears to have 
received treatment for a chronic bruised knee in November 
1962 and it seems that a diagnosis of bursitis was made.

No records were provided from late 1966 or from 1967 prior to 
the veteran's entrance into service.  A record from June 1970 
noted a probable right knee Baker's cyst and degenerative 
cartilage of the right knee in 1967.  


The records also reference the right knee surgery of October 
1978.  There does not appear to be any indication of ongoing 
treatment of the right knee after service apart from the 
aforementioned references.  

The veteran testified at a hearing at the RO in March 1995.  
He testified that he was cleared for entry into service and 
his knees were found to be normal.  He stated that he had a 
mild cartilage strain of the knees prior to service, which he 
characterized as growing pains without specific treatment.

He testified that the first time he hurt his knee was during 
a fall in basic training.  He stated that it was suspected 
that there was torn cartilage in the knee and surgery would 
have to be done in Vietnam.  The only other treatment 
recommended was to apply ice for swelling and to keep it 
wrapped.

The veteran testified that while serving as a line medic in 
the field in Vietnam he continuously hurt or aggravated or 
injured his knee.  He recalled that on one occasion he jumped 
about 60 feet out of a helicopter into a rice patty.  He also 
testified that as the medic he would treat his own knee in 
the field.  He stated that neither he nor anyone else kept 
records in the field.  

After service, according to the veteran, his knee continued 
to bother him.  Shortly after service he had surgery on his 
right knee.  He stated that after multiple surgeries to his 
right knee he obtained an artificial knee.  

The veteran made essentially the same contentions about his 
knee in later written statements.

VA treatment records pertained mostly to treatment of PTSD.  
The veteran reported a knee injury on a number of occasions.

A VA examination of the veteran's knee was performed in June 
1997.  He reported that while in service, but prior to going 
to Vietnam, he fell and hit his right knee on a rock.  He 
stated that he was told that he had a torn cartilage, and was 
told to get it fixed when he got to Vietnam.  He reported 
surgeries on the right knee in 1970, 1978, 1985, and 1993.

The examiner reviewed the veteran's service medical records 
and noted that a diagnosis of chondromalacia with one-inch 
atrophy of the left thigh was noted in service in November 
1967.  In July 1967, examination of the right knee showed no 
tenderness, effusion, instability, or other symptoms.  After 
the physical examination was completed, the examiner provided 
a diagnosis of status post right knee injury, status post 
multiple surgeries with degenerative joint disease, resultant 
total knee replacement on the right and markedly decreased 
range of motion.

A VA psychiatric examination noted an Axis III diagnosis of 
status post right knee replacement.

In September 1998 two lay statements from acquaintances of 
the veteran were submitted.  ML (initials) stated that he 
served with the veteran in Vietnam and saw him in the field 
and in base camp.  He recalled that the veteran had problems 
with his knee on numerous occasions, yet still went to the 
field with his squad.  

KP (initials) stated that he also served with the veteran.  
He recalled that at Fort Sam Houston, three to four weeks 
before completing advanced infantry training the veteran 
fell, injured his right knee, and was treated.  He stated 
that the veteran told him he needed surgery but was going to 
have to have the surgery done in Vietnam.

The veteran underwent another VA examination of his right 
knee in July 1999.  He provided the same history of an injury 
in service to his right knee, and related his post-service 
history of surgeries on the right knee.

The examiner reviewed the claims folder and service records.  
It was noted that there was a history of difficulty with the 
right knee going back to age 11-12.  

The veteran stated that he was evaluated at that time and was 
told that he had growing pains.  However a medical note 
suggested that the diagnosis in May 1967 was a mild cartilage 
strain.  Notation of a prior injury to the knee was noted at 
his pre-induction and induction examination.  However 
examination was unremarkable at that time.

The service medical record entries were listed as were the 
records from 1970.  The examiner stated that a notation from 
after surgery in 1970 indicated that the open meniscectomy 
was due to residual cartilage abnormalities from his injury 
at the age of 11-12.  

After a physical examination a diagnosis was made of 
degenerative joint disease of the right knee.  The examiner 
commented in remarks following the diagnosis that medical 
records and available information appeared quite clear that 
the difficulty with the veteran's right knee predated his 
service career.  

The discrepancies between the history recorded in the medical 
records and the history provided by the veteran could not be 
explained.  The veteran's right knee was shown to be 
asymptomatic but he denied that he had an exit physical and 
asserted that he did not sign the separation evaluation.

With respect to the etiology of the right knee condition, 
speaking only from the point of medical records it appeared 
to the VA examiner as though the veteran had longstanding 
meniscal difficulties in the right knee requiring resection 
in 1970.  Typically over time this would lead to accelerated 
degenerative changes and subsequently lead to a total knee 
replacement.

In January 2000 a private orthopedic surgeon's report was 
received.  The physician noted that the veteran had been 
under his care since 1985 for treatment of the right knee.  
Following an injury in November 1967, the veteran eventually 
developed progressively increasing pain over his knee which 
required shaving of the patella and medial femoral condyle in 
1978.  


In 1985 he underwent arthroscopic shaving and drilling of his 
medial femoral condyle, affording him a few years of relief.  
In November 1993, because of increasing and disabling knee 
pain, he underwent a total knee replacement.

The physician noted that he recently and thoroughly reviewed 
all of the past medical records including the June 1967 
report noting treatment of a mild cartilage strain, and the 
November 1966 pre-induction physical noting both knees to be 
normal without evidence of derangement.  Subsequent to the 
injury of November 1967, the veteran required surgery.  The 
physician opined that the veteran's tour of duty in Vietnam 
in 1968 undoubtedly aggravated the problem over those and 
ensuing years.

It was the opinion of the physician following review of all 
of the patient's records that in all probability, the 
veteran's knee pathology had its onset after the injury of 
November 1967, which occurred while he was in service and 
this problem eventually worsened requiring numerous 
corrective surgeries culminating in a total knee replacement 
in 1993.  

He added that based on review of the veteran's records and in 
his experience as a board certified orthopedic surgeon of 28 
years, it was his opinion that the right knee problem was 
definitely service-related.


Criteria

New and Material Evidence

A determination by the RO is final if an appeal is not 
perfected as prescribed in 38 C.F.R. § 20.302.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; (2) is probative of the issue at hand; 
and (3) is significant enough, either by itself or in 
conjunction with other evidence in the record, that it must 
be considered to decide the merits of the claim.  See Anglin 
v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding 
the first two prongs of the Colvin new and materiality test 
while defining how materiality is established (the third 
prong as listed above)); see also Shockley v. West, 11 Vet. 
App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  

Temporary flare-ups will not be considered to be an increase 
in severity.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  

Medical nexus evidence and evidence of a current disability 
are still required to be submitted.  Kessel v. West, 13 Vet. 
App. 9, 15-16 (1999) (en banc); see Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
Supp. 2001).  


Analysis

New and Material Evidence

The veteran did not appeal the November 1980 rating decision, 
in which the RO denied service connection for the veteran's 
right knee disability.  Consequently,  that decision is final 
based on the evidence of record at that time.  38 U.S.C.A. 
§§ 5104, 5108, 7105(d); 38 C.F.R. §§ 3.104(a), 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 CFR 
§ 3.156(a).  

The evidence added to the record since the November 1980 
rating decision includes the September 1998 lay statements 
from the former servicemen who served with the veteran during 
active service.  These statements are new because they were 
not of record at the time of the November 1980 rating 
decision.  These statements are also relevant and probative 
of the issue whether the veteran had been having right knee 
problems both during basic training and during his tour in 
Vietnam.  

KP recalled that the veteran injured his right knee at Fort 
Sam Houston, during basic training.  ML stated that he served 
with the veteran in Vietnam and saw him in the field and in 
base camp.  He recalled that the veteran had problems with 
his knee on numerous occasions during that time.  These 
statements bear directly and substantially upon whether the 
veteran sustained a right knee injury during active service 
and whether he had ongoing right knee symptoms during active 
service.  As such, these statements are also material to the 
specific matter under consideration.  This evidence is new 
and material.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the November 1980 
rating decision also includes the January 2000 medical 
opinion from the veteran's treating orthopedic surgeon.  This 
medical opinion is new because it was not of record at the 
time of the November 1980 rating decision.  The physician 
reviewed the service medical records and the post-service 
medical treatment records.  Based on that review the 
physician opined that in all probability the veteran's knee 
pathology had its onset after the injury of November 1967, 
which occurred while he was in service.  

The physician stated that his knee problems eventually 
worsened requiring numerous corrective surgeries culminating 
in a total knee replacement in 1993.  The physician opined, 
based on review of the records and in his experience as a 
board certified orthopedic surgeon, that the veteran's 
current right knee disability is definitely service-related.  
This medical opinion bears directly and substantially upon 
whether his current right knee disability is the result of an 
injury during active service.  

This is a competent medical opinion that provides a nexus 
between the current right knee disability and the injury 
during active service.  Therefore, it is material to the 
specific matter under consideration.  Without weighing the 
credibility or probative value of this medical opinion, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, this evidence is 
new and material.  38 C.F.R. § 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the November 1980 rating decision is new and 
it bears directly and substantially upon the issue at hand, 
and in connection with the evidence previously of record, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board concludes 
that the evidence received since the final November 1980 
rating decision wherein the RO denied service connection for 
a right knee disability is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(d) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).


Service Connection

The Board has determined that new and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  Therefore, the case will be decided on the 
merits.  See Wilkinson v. Brown, 8 Vet. App. 263 (1993); Ivey 
v. Derwinski, 2 Vet. App. 320, 322 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by or on behalf of 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (Observing that in case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify.").  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

Initially, the Board finds that the veteran has presented 
competent medical evidence showing a current right knee 
disability.  The post-service medical evidence shows he 
underwent an arthrotomy and medial meniscectomy of the right 
knee in August 1970 due to right knee derangement.  He again 
underwent an arthrotomy with debridement in October 1978 due 
to chondromalacia of the right patella.  The private medical 
records, which are dated from October 1985 to January 1986, 
also show that the veteran underwent arthroscopic surgery on 
the right knee and the diagnosis at that time was 
osteoarthritis of the right knee.  The medical records show 
that the right knee symptoms persisted and the veteran 
underwent a total knee replacement in 1993.  

The most recent medical evidence consists of the June 1997 
and July 1999 VA examinations, and the January 2000 medical 
statement from the veteran's treating physician.  The 
diagnosis in June 1997 was status post right knee injury, 
status post multiple surgeries with degenerative joint 
disease, resultant total knee replacement on the right and 
markedly decreased range of motion.  


The diagnosis in July 1999 was degenerative joint disease of 
the right knee, status post replacement.  The January 2000 
orthopedic surgeon's report shows that that physician 
actually performed the November 1993 total knee replacement.  
This medical evidence establishes a current right knee 
disability of status post total right knee replacement.  

The next question in this case is whether the veteran had a 
preexisting right knee disorder at the time of entry into 
active service.  During the November 1966 pre-induction 
examination the right knee was normal.  Despite the veteran's 
history of knee symptoms, examination showed no tenderness, 
effusion, or instability of the right knee and there was 
normal range of motion.  The examiner noted a history of 
occasional right knee swelling with trauma, but the examiner 
did not diagnose a right knee disability at that time.  

Although the June 1967 letter from the veteran's treating 
physician shows that he was seen on two occasions in May 1967 
for a mild cartilage strain, that physician did not diagnose 
a chronic right knee disability.  In fact, the right knee was 
specifically examined in July 1967 at the time of his entry 
into active service.  

Both knees were normal without evidence of internal 
derangement.  Since there was no right knee defect shown at 
the time the veteran was examined, accepted and enrolled for 
service, he is presumed to have been in sound condition at 
that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The next question is whether the evidence clearly and 
unmistakably shows that a right knee disability preexisted 
active service.  The Court has held that the burden of 
rebutting the presumption of soundness by producing clear and 
unmistakable evidence is on VA, and this burden is a 
formidable one.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The evidence dated during and subsequent to active service 
shows the veteran reported a pre-service history of right 
knee symptoms.  When examined for right knee pain in November 
1967, the veteran reported having experienced right knee pain 
since age 12.  However, he also reported that he experienced 
increased right knee pain secondary physical training at that 
time.  While the examiner indicated a diagnosis of 
preexisting chondromalacia, that examiner stated that the 
diagnosis was suspected and not confirmed.  That examiner did 
not diagnose a pre-service meniscus injury.  

The veteran also reported a pre-service history of right knee 
problems during the May 1969 discharge examination and the 
August 1970 right knee arthrotomy and medial meniscectomy.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

Moreover, in his June 1994 statement and during his personal 
hearing, the veteran reported that he injured his right knee 
during basic training.  This is supported by the November 
1967 service treatment record.  The veteran also testified 
that he re-injured his knee while serving as a combat medic 
in Vietnam.  

This testimony establishes that the veteran sustained 
additional injury to his right knee because he is a combat 
veteran and the injury occurred while engaged in combat with 
the enemy.  Kessel v. West, 13 Vet. App. 9, 15-16 (en banc); 
see Clyburn v. West, 12 Vet. App. 296, 303.  

The medical evidence pertaining to the issue of whether there 
is clear and unmistakable evidence to rebut the presumption 
of soundness consists of the recent medical opinions.  The 
physician who performed the June 1997 VA examination did not 
render an opinion whether the veteran had a pre-service right 
knee disability, despite the fact that this physician 
reviewed all the evidence of record.  

The physician who performed the July 1999 VA examination also 
reviewed the entire evidence of record.  This physician 
concluded that the veteran's medical records and available 
information appear quite clear that the difficulty with the 
veteran's right knee predated his service career.  

Finally, there is the January 2000 medical opinion from the 
veteran's orthopedic surgeon.  This physician also reviewed 
all the evidence.  This physician provided specific reasons 
why the veteran did not have a pre-service right knee 
disability, namely, the fact that the veteran's right knee 
was normal on physical examination at entry into service.  In 
fact, this physician concluded that in all probability the 
veteran's knee pathology had its onset after the injury of 
November 1967.  

These opinions are all based on an accurate history of the 
pre-service and in-service events as well as a thorough 
review of the medical evidence.  Therefore, these opinions 
are entitled to a similar degree of probative weight on the 
issue.  Consequently, the evidence shows that VA has not met 
the burden of rebutting the presumption of soundness by 
producing clear and unmistakable evidence, and this burden is 
a formidable one.  Crowe, 7 Vet. App. at 245.  

For these reasons, the Board finds that a preexisting right 
knee disability was not noted at the time of entry into 
active service and the veteran is presumed to have been in 
sound condition.  

The evidence establishes that the veteran has a current right 
knee disability and that he sustained a right knee injury 
during active service.  Therefore, the final question is 
whether there is a nexus between the injury and the current 
disability.  Lay statements and testimony cannot be used to 
provide a nexus because this is a medical determination that 
requires competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (Court held that lay assertions of 
medical causation cannot constitute evidence to substantiate 
a claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).



The only medical evidence addressing this issue are the 
recent medical opinions.  The physician who performed the 
June 1997 VA examination did not render an explicit nexus 
opinion, but that physician diagnosed the current right knee 
disability as status post injury.  

The physician who performed the July 1999 VA examination 
concluded that the veteran's right knee meniscal difficulties 
clearly predated his service career and ultimately resulted 
in meniscal resection in 1970.  However, this physician did 
not render a clear opinion whether this condition was 
otherwise aggravated by an in-service event.  

The January 2000 medical opinion from the veteran's 
orthopedic surgeon states that the veteran's right knee 
disability had its onset following the November 1967 injury.  
This physician also concluded that this injury culminated in 
the total knee replacement in 1993.  This physician opined 
that the veteran's current right knee disability is service-
related.  Again, these opinions are all based on an accurate 
history of the pre-service and in-service events as well as a 
thorough review of the medical evidence.  

These opinions are entitled to a similar degree of probative 
weight on the nexus issue.  The competent medical evidence of 
record is at least evenly balanced on the nexus issue.  
Consequently, since there exists an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt in 
favor of the veteran is for application.  38 C.F.R. § 3.102.  

For these reasons, the Board finds that the veteran sustained 
a right knee injury during active service, and the evidence 
is at least evenly balanced as to whether the current right 
knee disability is due to the inservice injury.  The Board 
concludes that a right knee disability was incurred during 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).


Increased Initial Rating

Factual Background

In connection with his original claim the veteran reported 
that when he left for the military and for Vietnam, he had 
"excellent relationships" with his family members whereas 
after the war he reported he was on his second marriage and 
continued to experience problems with his relationship to his 
family.

He felt that this was due to his experiences in war, noting 
that he never wanted to expose his feelings and memories of 
his war experiences, discuss these with his family or even 
seek assistance from VA.  He also stated that he did not 
"like to have real close friends" for the same reasons.

A June 1994 VA examination report shows the veteran stated 
that he felt his problems stemmed from a "wall" of 
indifference that he built during the war.  He stated that he 
would start crying if he were reminded in any way of death 
and tragedy.  He also reported anger at what he felt was 
needless death, and guilt about losing friends in service.

The veteran reported that currently he would sit around his 
house.  He denied having any friends and stated that he did 
not want to be close to anybody.  He stated that he could not 
tolerate being around crowds and added that in any situation 
he had to be able to monitor what was going on and ensure 
that he had a clear path out.  He told the examiner that he 
would only sleep for three hours a night before waking and 
walking through the house.

According to the veteran's history he would sometimes awake 
in a cold sweat or shaking, and he stated that he would 
sometimes have bad dreams of his experiences in Vietnam, with 
men calling for help and himself running around trying to 
treat them.  

At this point in the interview he returned to talking, with 
considerable distress, about his inability to remember the 
names of men in Vietnam who had died.  He stated that he 
would still agonize over whether he did everything that could 
be done for those who were under his care as a medical 
corpsman.

The veteran stated that he had become bad-tempered to the 
extent that he would suddenly fly off the handle for no 
reason including if someone would say something that would 
"not suit" him at the moment, although he claimed that he 
would feel badly afterwards.

By history, the veteran had worked at the same company for 25 
years but he noted that because of his record of not getting 
along with others and his bad temper, he had been in the same 
position and was not promoted.  He stated that his angry 
behavior, described as "blind rages," would last for up to 10 
minutes and episodes were triggered without any 
justification.  He told the examiner that he felt that his 
wife and children resented his behavior.

The veteran reported that he had been treated by a private 
physician with "nerve pills" but he stopped using them 
because he felt that they were of little benefit.

The mental status examination showed tenseness.  The 
veteran's mood was dysphoric with underlying irritability and 
his affect was constricted but appropriate.  His speech was 
normal.  There was no indication of disorientation, 
hallucinations, delusions, or memory or other cognitive 
problems.  The assessment was chronic PTSD.  He was found 
competent to handle VA funds.  No Global Assessment of 
Functioning (GAF) or assessment of the severity of the PTSD 
was made.  

The veteran's wife submitted a statement in March 1995.  She 
stated that she and the veteran met about a year and a half 
after he had returned from Vietnam.  By her account, for the 
first 16 years of their marriage he had night sweats and many 
sleepless night where she occasionally caught him walking 
around.

According to his wife, the veteran was also "very moody."  
She described him as almost like having a "split 
personality."  One minute he would be fine and the next he 
would fly off into a complete rage, many times over nothing 
very significant in her view.  She stated that after 15 or 20 
minutes it would be as if nothing had happened.

The veteran's wife stated that these periods of rage would 
occur as many as one or two times a day; consequently, people 
would "walk on eggshells" around him and she had learned not 
to argue with him or fight with him.  She stated that 
occasionally he would scare her.  She alleged that one time 
the veteran stabbed her in the leg with a screwdriver and 
other occasions threw scissors at her, stomped on her feet 
with his cowboy boots on, and threw her on the bed.  

Another time he reportedly broke through a door when he 
thought she locked it to keep him out.  She said that after 
some of his episodes he would apologize and would often tell 
her that he did not understand why they happened.

It was also noted in the statement that the veteran would 
withdraw and always wanted to be alone.  She stated that he 
did not have any close friends and his only activity aside 
from work was fishing.  He spent most of his time by himself 
despite her efforts to get him to participate in activities.

The veteran's wife says that she did not know he had this 
temperament when they married.  It just showed up over the 
years and became worse and worse. She stated that it was like 
he did not have a personality any more and she was of the 
opinion that his temper was not ordinary.  She stated that 
their 24 years of marriage had been long and hard as a 
result.

VA treatment records show treatment in late 1995 into 1996 
for PTSD.  The veteran initially reported flashbacks, 
intrusive recollections, trouble sleeping, nightmares, and 
anger.  He related that he was a loner and did not discuss 
his problems with others although he stated that his wife was 
a support.  He also stated that he was close with his 
children and saw them regularly.  


There was some evidence of grief, depression or sadness.  In 
later reports it appears that the veteran's treatment focused 
on anger management.  Treatment included medication.

A VA examination was conducted in June 1997.  A GAF score of 
55 was assigned. The veteran was taking Sertraline and 
lorazepam.  He stated that he was still aware of his intense 
anger but the medication had the effect of partially 
"chilling it out."  When he was without his medication for a 
period his ability to control his temper deteriorated and he 
had several episodes of screaming at his wife.  He reported 
that he had flashbacks at night and during the daytime with 
Vietnam content as well as crying spells with any reminder of 
death or tragedy.  He also reported an emotional reaction 
watching television programming about Vietnam.

The veteran stated that he had frequent moods during which he 
would become depressed and hopeless, and have to get away by 
himself for awhile.  He reported that he tightly controlled 
his feelings about Vietnam for 20 years and was concerned 
about finally "letting go."  He declined participation in VA 
group therapy for this reason.  He reported that he and other 
Vietnam veterans at his workplace would talk about 
generalities but not specifics of combat experiences.

With regard to sleep habits the veteran reported that he 
would sleep for about three hours after which he would often 
awake from a nightmare.  He stated that he would then get up 
and walk around for a while after which he would be able to 
fall asleep again.  However he told the examiner that his 
sleep for the rest of the night was not restful.  

He reported being awakened by nightmares two to three times a 
week, and flashbacks two to three times a week while awake.  
These would last only a few seconds and were stimulated by 
various circumstances that would remind him of Vietnam.

The veteran stated that at work he was having a conflict with 
a supervisor who was less experienced than him and who was 
perceived by the veteran to be arrogant.  The veteran felt 
that he was being pushed to a position where they could do 
without him.

The veteran emphasized that he still had a very short temper 
and mentioned that his wife was concerned that it would get 
him into serious trouble.  He did not socialize because he 
was scared of what he might do if provoked.  He was still 
hypervigilant and in the last week insisted that he sit with 
his back to a wall at a restaurant.

Regarding stressors, the veteran mentioned that his wife had 
leukemia in remission with large medical bills.  He had 
recently filed for bankruptcy to protect his assets and felt 
anxiety associated with his financial troubles.

On mental status examination the veteran's mood was anxious, 
dejected and dysphoric.  His affect was constricted and 
depressed but was appropriate.  Speech was normal.  There was 
no evidence of a thought disorder, disorientation, or 
difficulties with cognition.  Memory was intact.  The 
impression was PTSD.  As noted before his GAF was 55, both 
currently and for the past year.

Additional VA treatment records from 1996 to 1998 showed PTSD 
with similar complaints.  In May 1997 the veteran reported 
flashbacks, a tendency to cry easily, anger with screaming 
fits, nervousness, sleep disturbance, a feeling of being 
closed in, a depressed and helpless feeling, fear and some 
obsessive thinking.  It is noted that he reported some stress 
over finances.  No GAF was indicated; nor did any of the 
records describe the severity of PTSD symptoms.

In the course of a July 1999 VA medical examination the 
veteran reported that he had received a supervisory position 
at work due to knee and back problems.

In July 1999, a VA psychiatric examination was also provided.  
The examiner obtained information from the veteran as well as 
from review of the claims folder and electronic chart.  The 
prior VA examination results were also reviewed.  

It was noted that the veteran was continuing in treatment 
through VA.  He had not attended a PTSD group.  Medications 
including Nefazodone and Depakote reportedly helped him with 
his attitude and anger.  However he felt that his attitude 
had cost him supervisory jobs and advancements.  

The veteran stated that as long as he took his medication he 
was able to get some sleep, although he claimed that he would 
wake up three to four times a night, walk around and patrol, 
and then go back to sleep.  He thought that he only slept 
three hours per night.  

The veteran reported that he was still full of anger and 
rage.  He related that he performed an "experiment" 
consisting of discontinuing use of his medications for about 
two weeks.  He found that he was snapping at everybody 
including his wife, children and, in essence, everyone around 
him.  He reported that he became "unwound" over nothing.  
Reportedly his anger was "almost under control" with use of 
his medication.

The veteran stated that he would frequently see the faces of 
men from Vietnam.  He did not know their names, only 
nicknames.  He stated that after experiencing combat in 
Vietnam he "turned off his feelings," and was now very wary 
of revealing them, because he felt that he might be 
overwhelmed by a combination of "sorry, regret, and rage."

According to the report the veteran also stated that he did 
not like crowds and did not want to be close to others out of 
a fear of loss.  He did not want to be closed in and was 
comfortable in a seat in the room facing the door.  With 
respect to anger, he reported that he had a great deal of 
anger but controlled how he would express it.  

Other concerns included being able to keep his current job 
until his retirement, his wife's health, problems with his 
knee and a cervical laminectomy.  He also stated that there 
were problems with his father who was in a nursing home.



The veteran claimed to enjoy fishing.  He stated that an 
advantage of fishing was that he could be alone where it was 
quiet and feel some sense of peace.  He denied going to 
church and added that there was not much that he liked that 
involved other people.  He reported not having many friends.

As for employment, he had been employed continuously since 
service and was currently employed.

The veteran reported that he was grumpy and moody much of the 
time and had problems with sleep.  He enjoyed fishing and his 
grandchildren.  He felt that because of multiple physical 
problems he could not do what he used to, and this made him 
feel somewhat inadequate.  He reported fluctuations in energy 
and concentration.  His appetite was described as excessive, 
and he noted that when alone, he would just eat.

There were no psychomotor abnormalities.  The veteran had a 
controlled affect and had not been able to get close to 
anyone other than his wife and immediate family.  He used to 
hunt but had not done so since Vietnam.  He had symptoms of 
increased arousal including sleep problems.  He reported an 
exaggerated startle and that sudden noises would make him 
jump.  Despite use of medications he had had problems with 
anger at work and with his wife and children.  

On examination the veteran had normal speech but was somewhat 
controlling of the interview.  His mood was euthymic until 
the topic of Vietnam was brought up.  He appeared to be close 
to tears several times.  He was able to express some positive 
emotion, but his affect was constricted and blunted 
throughout much of the interview.  There was no sign of 
incoherence or psychotic thinking.  He was alert and 
oriented, and was cognitively intact to office testing.  
Insight and judgment appeared intact.

The diagnosis was chronic PTSD.  His GAF was listed as 55.  
He was found to be competent for VA purposes.  The examiner 
added that the veteran had to spend a lot of energy staying 
in control of his emotions and feared that if he were able to 
really tell his story, he would be overwhelmed.  The examiner 
stated that it had been emotionally costly for him to keep 
his feelings under such a tight rein.  He had minimal friends 
and minimal positive contacts in his life.  He was, however, 
holding down a job and he had a wife, children and 
grandchildren.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
PTSD changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  


Analysis

Initially, the Board finds that the amended criteria for 
evaluation of mental disorders are generally more favorable 
to the veteran than the previous criteria.  The amended 
criteria contain specific symptomatology for consideration 
and are more objective.  

However to ensure that the veteran is satisfied that he has 
been given a thorough review, the claim for an initial 
evaluation in excess of 30 percent for PTSD will be 
considered under both the current revised regulations and the 
prior criteria.  

Also, while the Karnas case instructs that the more favorable 
version of a regulation should be applied in the case of a 
rule change during a pending appeal, the amended version 
cannot be applied retroactively prior to the effective date 
of the change in regulation.  DeSousa v. Gober, 10 Vet. App. 
461 (1997).




The veteran's PTSD is currently evaluated as 30 percent 
disabling, which is indicative, under the amended criteria, 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The next higher evaluation of 50 percent requires 
occupational and social impairment with reduced reliability 
and productivity due to the various listed illustrative 
symptoms.

Upon review of the pertinent evidence, the Board notes that 
historically, since service connection was established, the 
veteran's disability has been consistently characterized by 
the same symptoms but primarily irritability with periodic 
outbursts of anger.  The veteran's wife also pointed to a few 
episodes of violence over the years as well.  

The other notable major aspect of the veteran's 
symptomatology is social isolation.  The statement of the 
veteran's wife makes reference to family, friends, and he has 
made references to friends on a few occasions, but the 
evidence suggests that he has few friends or social contacts 
outside of his immediate family.

The veteran has also complained of flashbacks or intrusive 
recollections of service, nightmares of his combat service, 
inability to sleep with periods of awakening and patrolling 
around the house, depressed mood, a startle reaction, and 
difficulty being around crowds, including needing to be in a 
protected location or needing to be able to identify a way 
out.

This provides a background of the veteran's complaints and 
symptoms.  Most of the treatment records have not contained a 
GAF to give an idea of the overall degree of the veteran's 
impairment of functioning but on VA examinations a GAF of 55 
has been assigned.  This is consistent with the middle of the 
range of moderate impairment according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).

It is the decision of the Board based on the evidence of 
record that the veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation under 
either the revised or prior criteria for evaluating mental 
disorders.  Therefore, his claim for an increased evaluation 
is granted to that extent.

Anxiety, depressed mood, and sleep impairment are symptoms 
listed as criteria under the revised rating formula for the 
current evaluation of 30 percent.  However, a 30 percent 
rating at its essence under that rating formula is for 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent inability to function-
although generally the veteran would be expected to be 
functioning satisfactorily with normal conversation, self-
care and routine behavior.

The 50 percent evaluation under the current criteria 
contemplates a higher degree of disability.  A list of 
possible symptoms that could be exhibited by someone having 
this degree of disability is provided in the rating formula.  
Of the listed symptoms, the veteran has not shown 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, impaired judgment, or impaired 
abstract thinking.

The key to the veteran's claim is that he has clearly reduced 
reliability and productivity due to his difficulty in getting 
along with others, irritability, lack of interests or 
withdrawal and other symptoms.  He has demonstrable 
difficulty in establishing and maintaining effective work and 
social relationships.  His outbursts of anger and difficulty 
getting along with coworkers are believed to have had some 
role in his failure to advance satisfactorily in his career 
although it is noted that the veteran has had a very stable 
long-term work history.  

He also has few social contacts outside of his family and the 
contacts he does have are shown to be strained by his 
withdrawal, lack of interests, and tendency to get angry or 
irritable and nervous at little things or upon unexpected 
circumstances.

Considering the examination diagnoses, the hearing testimony 
and the other evidence of record, the Board is persuaded that 
the symptoms of the veteran's service-connected PTSD are 
productive of reduced reliability and productivity with 
demonstrable difficulty in establishing and maintaining 
effective work and social relationships.  The disability 
picture more nearly approximates the criteria for a 50 
percent evaluation under the current rating formula than the 
criteria for the assigned 30 percent evaluation.

Prior to November 7, 1996, as previously stated, the 
veteran's disability was rated according to a General Rating 
Formula for Psychoneurotic Disorders.  It is the opinion of 
the Board that a higher evaluation of 50 percent is likewise 
supported under those criteria based on the evidence of 
record.  

By reason of the symptoms of the service-connected PTSD, the 
veteran's ability to establish or maintain effective or 
favorable relationships with people has been considerably 
impaired, and by reason of psychoneurotic symptoms, 
reliability, flexibility and efficiency levels have been so 
reduced as to result in considerable industrial impairment.  

The evidence of social impairment shows that the veteran has 
limited social contacts, most consisting of contacts with 
family members, and that he is withdrawn with reduced 
interest in activities or social interaction.

The probative medical evidence of record shows that his 
overall degree of disability due to his service-connected 
disability is and has been in the "moderate" range at all 
relevant times.  However, his social functioning viewed alone 
is certainly more than moderate in degree (although as noted 
below is less than severe).  

This vaguely defined area in the continuum between "moderate" 
and "severe" impairment encompasses "definite" impairment 
(more than moderate but less than large) and "considerable" 
impairment.  The question is one of degree and the terms are 
subjective.

However, given the statement of the veteran's wife as well as 
his own testimony about his typical activities (or lack 
thereof), and the manner in which he relates to those around 
him, the conclusion is inescapable that more than definite 
social impairment is shown.  The veteran's degree of social 
impairment is best described as large or considerable rather 
than definite, which is less than a large degree of 
impairment.

In terms of occupational impairment, the exact role of the 
veteran's PTSD on his past and present ability to work has 
not been precisely defined.  He has clearly been able to 
maintain a long career despite his symptoms, although it 
appears that his ability to advance has been restricted and 
that his job has been threatened at times.

The question does not have to be resolved with particularity 
because not all criteria have been shown for an increased 
evaluation.  38 C.F.R. § 4.21.  The evidence of record is 
sufficient to conclude that the disability from the veteran's 
PTSD is in the moderate range with considerable social 
impairment.  

Resolving doubt in the veteran's favor and considering the 
probative evidence of occupational and social impairment, 
keeping in mind the object of coordination of rating with 
impairment of function in all cases, the Board concludes the 
veteran's level of disability utilizing the criteria in 
effect prior to November 7, 1996 more nearly approximates 
considerable impairment than definite impairment.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  

Having determined that the criteria for a 50 percent 
evaluation have been met, the Board must next address whether 
(under both the amended and previous criteria) the next 
higher evaluation of 70 percent is warranted.  



The criteria for a 70 percent rating include a number of 
listed symptoms, but the touchstone for the 70 percent 
evaluation is occupational and social impairment with 
deficiencies in most areas.  It is noted that the veteran's 
GAF ("global" impairment by definition includes service-
connected and nonservice-connected functional impairment) is 
indicative of only moderate impairment.  

The probative evidence does not show most of the symptoms 
listed in the General Rating Formula for Mental Disorders as 
illustrative of the degree of disability represented by a 70 
percent evaluation such as obsessional rituals interfering 
with routine activities, or intermittently illogical, 
obscure, or irrelevant speech due to the service-connected 
PTSD.  The veteran has not been shown to be disoriented due 
to his service-connected PTSD, and there has been no evidence 
of neglect of personal appearance and hygiene.

There is ample evidence of outbursts of irritability or anger 
towards family members and others and difficulty in adapting 
to stressful circumstances.  The probative and credible 
evidence, including the statements of the veteran and his 
wife, support this finding.  However, the probative and 
credible evidence does not show that the veteran is unable to 
establish and maintain effective relationships and that is a 
central consideration when considering the applicability of a 
70 percent evaluation under the current diagnostic criteria.  
In short, the probative evidence does not establish that the 
criteria for a 70 percent evaluation under the current 
criteria have been met or nearly approximated.

A 70 percent rating under the prior diagnostic criteria was 
appropriate only when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.

The Board's review of the evidence in the claims folder shows 
that although it is the feeling of the veteran (and of his 
family members) that he has limited social contacts, and 
although their testimony is credible as to their own feelings 
and perceptions, the probative medical evidence does not 
objectively show that there is demonstrable severe impairment 
in the ability to establish and maintain effective or 
favorable relations with others.  

Although the veteran has bouts of anger or irritability 
directed at his family members, he still spends time with 
them.  He is not totally isolated.  As noted previously the 
veteran's social impairment is considerable or large in 
degree.  Severe impairment is qualitatively more significant 
impairment than considerable impairment.  The veteran has had 
multiple VA examinations, and medical records have been 
reviewed.  This evidence does not support a finding that the 
veteran has severe social impairment due to his service-
connected PTSD.

As for occupational impairment, as noted previously, the 
veteran has been fully employed.  Although the service-
connected PTSD evidently has had an effect on his ability to 
get along with others at work and may have been a factor in 
his inability to advance as well as he might have liked in 
his organization, the Board cannot find from the probative 
evidence of record that the veteran has severe occupational 
impairment due to symptoms of the service-connected PTSD.

In summary, the evidence shows that the veteran's disability 
picture more nearly approximates the criteria for the 50 
percent evaluation, rather than the next higher evaluation of 
70 percent.  

For these reasons, the Board finds that the preponderance of 
the evidence shows that prior to November 7, 1996, the 
veteran's service-connected PTSD symptoms considerably 
impaired his ability to establish or maintain effective or 
favorable relationships, and resulted in considerable 
industrial impairment of reliability, flexibility and 
efficiency levels.  



The Board finds that the preponderance of the evidence shows 
that prior to November 7, 1996, PTSD symptoms did not 
severely impair his ability to establish and maintain 
effective or favorable relationships or cause severe 
impairment in the ability to obtain or retain employment.  

The Board finds that the preponderance of the evidence shows 
that since November 7, 1996, the veteran's service-connected 
PTSD symptoms have caused occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board also finds that the preponderance 
of the evidence shows that since November 7, 1996, PTSD 
symptoms have not caused occupational and social impairment 
with deficiencies in most areas due to such symptoms, or an 
inability to establish and maintain effective relationships.

The Board concludes that the criteria for an initial 50 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996)) (effective November 7, 1996).  The 
Board also concludes that the criteria for an initial rating 
in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2000); 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996)) (effective November 7, 
1996).  

As previously noted, the Veteran's case involves an appeal as 
to the initial rating assigned for PTSD.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Although separate ratings for 
separate periods of time have been considered, the Board 
finds that staged ratings are not appropriate in the case at 
hand because the probative evidence demonstrates that an 
initial rating in excess of 50 percent for any period is not 
warranted for PTSD.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disability, the claim is reopened.

Entitlement to service connection for a right knee disability 
is granted.  

Entitlement to an initial evaluation of 50 percent for PTSD, 
but no greater, is granted, subject to the governing criteria 
applicable to the payment of the monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

